Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,687,383 and U.S. Patent 10,314,105 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Independent claims 1, 9 and 16 are respectively directed to a system, method and an apparatus which presents a specific manner of configuring and/or updating a new extended discontinuous reception (eDRX) parameter based from a group of supported eDRX parameters to replace a current eDRX parameter.  Specifically, the claimed subject matter of the independent claims share similar limitations as presented in U.S Patent 10,314,105 and U.S. Patent 10,687,383 for which the terminal disclaimer has been filed and approved.  Independent claims 1 and 16 similarly recite: “… receiving, from a user equipment, an update comprising a current extended discontinuous reception parameter and a group of supported extended discontinuous reception parameters; and sending, to the user equipment, an extended discontinuous reception command to replace the current extended discontinuous reception parameter with a different extended discontinuous reception parameter of the group of supported extended discontinuous reception parameters.”  On the other hand, independent claim 9 recites: “…facilitating, by base station equipment from a user equipment, receiving an update comprising a current extended discontinuous reception parameter and a group of supported extended discontinuous reception parameters; and facilitating, by the base station equipment to the user equipment, sending an extended discontinuous reception command to replace the current extended discontinuous reception parameter with a different extended discontinuous reception parameter of the group of supported extended discontinuous reception parameters.”
	As specifically shown above, the independent claims present and ordered/sequential manner of configuring and/or updating a new extended discontinuous reception (eDRX) parameter based from a group of supported eDRX parameters to replace a current eDRX parameter that is not anticipated nor render obvious by any prior art referenced by the Examiner.  

One of the relevant prior arts include Siomina (US 2018/0091993; hereinafter Siomina).  Siomina discloses a wireless device obtains an extended discontinuous reception (eDRX) configuration for the wireless device, obtains a minimization of drive tests (MDT) configuration for the wireless device, and adapts at least one of the eDRX configuration and the MDT configuration such that the wireless device completes an MDT measurement according to the MDT configuration within a predetermined number of paging transmission windows (PTWs) associated with the eDRX configuration.  Relevant sections of Siomina include Figures 7-8, and Par. 0118, 0123-0129, 0139, 0142, 0186-0189 and 0202-0211.  Siomina teaches that a UE may provide a network node (i.e. eNB) of eDRX capability parameters and maybe provided by the UE in response to a request from the network node.  In addition, the UE may also be configured 
However, the claim invention as specifically presented is not anticipated nor rendered obvious by Siomina.
Another prior art reference, Kim et al. (US 2017/0048920), is also considered relevant to this application.  Kim discloses a method the includes determining whether the base station includes information related to the management of a valid time regarding system information in the system information, in order to determine the valid time and transmitting the system information to a terminal so that the terminal starts a timer by employing the valid time (validity timer) determined according to the determination as to whether information related to the management of a valid time is included in the system information.  In particular, Figure 6 describes a method for user equipment (UE) to check altered system information using SIB1.  In the method, when the UE ascertains that the system information includes a default eDRX cycle and an nB′ value, it performs RRC Connection Establishment. When the UE prefers to apply the eDRX, it sends, to an MME, ATTACH REQUEST or TAU REQUEST message including a UE specific DRX cycle and a UE specific eDRX cycle.  Further, the UE determines whether the message received from the network includes an Allowed eDRX parameter. The Allowed eDRX parameter can include an indication or a condition as to whether the MME supports the eDRX and information regarding an eDRX cycle that the UE needs to employ.  Relevant sections of Kim includes Figures 6-7 and Par. 0052-0058, 0069-0077.
Similar to Siomina, Kim does not teach the claimed invention as specifically presented in the independent claims nor does the combination of Siomina or Kim render the claimed invention as obvious.
Other relevant prior arts that were considered pertinent to the claimed invention is as follows:
US 20160286385 A1 – relates to a wireless communication system and, more particularly, to a method and apparatus for monitoring or supporting the reachability of user equipment and an apparatus supporting the same.
US 20160057701 A1 - relate to discontinuous reception (DRX) in wireless networks.
US 20160044605 A1 - relates to wireless communication systems, and more particularly to enhancing discontinuous reception (DRX) for improved performance and power savings.
US 20150237577 A1 - relates to the field of communications technologies, and in particular, to a user equipment (UE) paging method, a base station, and a UE.
US 20130044661 A1 - relates to a method of and a processing system for operating a wireless device, and to a method of and apparatus for operating plural base stations.

Similar to Siomina and Kim, the above-cited references, singulary or in combination, do not anticipate nor render obvious the claimed invention as specifically presented in the independent claims.

In addition, an updated search has been performed and no prior art has been found that anticipates or render obvious the claimed invention as presented in the independent claims.

At least for the above reasons, the claims are allowed

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mondays (530am-230pm, 430pm-530pm), and Tuesdays-Fridays (630am-230pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/REDENTOR PASIA/Primary Examiner, Art Unit 2413